Citation Nr: 1601018	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of concussive trauma (also claimed as traumatic brain injury).

2.  Entitlement to service connection for headaches, to include as secondary to concussive trauma. 

3.  Entitlement to service connection for residuals of a cerebrovascular accident (claimed as stroke and traumatic brain injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran was a member of the Army Reserves between January 1960 to December 1967.  The Veteran served on active duty training (ACDUTRA) from February 1960 to August 1960 and on active duty from October 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified before the undersigned Veterans' Law Judge at a hearing at the RO.  A copy of the transcript has been associated with the claims file.  

In January 2012, the Board remanded this for further development.  Thereafter, in March 2014, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Memorandum Decision, the Court vacated the Board's decision and remanded for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the Memorandum Decision the Court found that the Board's reasons and bases were inadequate.  The Court stated that the Board did not consider the Veteran's explicit request in a February 2012 statement regarding submission of x-rays.  The Court noted that the Veteran stated "I request once again that my X-rays be submitted to the [Board] for review.  Please advise when I may enter the X-rays into evidence."  The Court found that there was no indication in the record that VA attempted to follow up with the Veteran to obtain the x-rays, clarify the request, or explain why the x-rays could not be obtained.  The Court stated that the Veteran indicated that the x-rays that showed areas of brain damage were conducted at the Greenville Memorial Hospital in South Carolina.  On remand, after obtaining any necessary authorization from the Veteran, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from the Greenville Memorial Hospital, to include the identified x-rays.  38 C.F.R. § 3.159 (2015).  In addition, the Veteran must be notified that he may submit the x-rays directly to VA.  

The Veteran argues that VA has not obtained medical records from the Army Hospital at Fort Knox, Kentucky.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records regarding the Veteran's reported treatment at the Army Hospital at Fort Knox from the appropriate source.  Id. 

The Veteran has received treatment from VA.  However, treatment records dated since March 2010 have not been associated with the claims file.  On remand, attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since March 2010.  Id.

If records are obtained and associated with the claims file regarding the Veteran's reported residuals of concussive trauma, headaches, and/or cerebrovascular accident, the claims file must be forward to an appropriate VA medical examiner for preparation of a medical opinion regarding whether any residuals of concussive trauma and/or cerebrovascular accident is at least as likely as not due to his active service or permanently aggravated by active service.  The examiner must render an opinion regarding whether any headaches were permanently aggravated beyond the natural progress of the condition during his period of ACDUTRA, permanently aggravated during the Veteran's period of active duty, or due to or permanently aggravated by any concussive trauma. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the Veteran submit the x-rays identified in his statements.  

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Greenville Memorial Hospital, to include the indicated x-rays.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment at the Army Hospital at Fort Knox, Kentucky, from an appropriate source.  

4.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since March 2010.

5.  Thereafter, if, and only if, additional treatment records regarding the Veteran's claims is received, arrange for a VA medical examiner to render an opinion regarding the etiology of the Veteran's disabilities.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  The examiner must render an opinion regarding whether any residuals of concussive trauma and/or cerebrovascular accident is at least as likely as not due to his active service or permanently aggravated by active service.  The examiner must render an opinion regarding whether any headaches were permanently aggravated beyond the natural progress of the condition during his period of ACDUTRA, permanently aggravated during the Veteran's period of active duty, or due to or permanently aggravated by any concussive trauma.  In rendering the opinions the examiner should comment upon the prior VA examination report.

6.  Thereafter, readjudicate the issues.  If the benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


